[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 449 
December 22, 1942.
The disposition by this Court of a former appeal in this case is reported in 200 S.C. 96, 20 S.E.2d 623. The exceptions in the instant appeal challenge the correctness of that decision and counsel were allowed to argue against it pursuant to proper petition for the right. Upon consideration again of the question involved, the earlier decision mentioned is adhered to and the exceptions thereabout overruled. There is no necessity to again add to or elaborate upon the reasons clearly and ably stated by the trial Judge, whose decision was under review in the former appeal.
Other exceptions now presented relate to the alleged defense of laches, but the question was not urged in oral argument. However, it is so well disposed of in the Circuit Decree that so much of the latter as deals with it will be reported and is adopted as the judgment of this Court.
The exceptions are overruled and the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES concur. *Page 473